Citation Nr: 0727872	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, which is currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from October 
1960 to April 1964.  The veteran also served in the United 
States Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Portland, 
Oregon, Regional Office (RO), which granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's appeal was certified to the Board in December 
2005.  See December 2005 VA notice letter to the veteran.  
However, in January 2006, the Board received the results of a 
private hearing evaluation, which was performed in October 
2005.  It appears as though the RO received this information 
in October 2005 and the veteran did not waive his right to 
initial AOJ review.  38 C.F.R. § 19.31(b)(1) (2006).

Under 38 C.F.R. § 19.31, if the RO obtains pertinent evidence 
prior to certifying or transferring the case to the Board, 
such as in this situation, it must issue a Supplemental 
Statement of the Case (SSOC) to the veteran.  In this case, 
the additional evidence received is pertinent to the appeal.  
Thus, additional development is needed.  See also, 38 C.F.R. 
§ 20.1304(c) (2006) (absent a waiver by the veteran, the AOJ 
is required to initially evaluate all evidence submitted 
pertaining to the veteran's claim). 

The Board also notes that the veteran was last examined in 
April 2004.  Given the veteran's appellate assertions, 
receipt of the private hearing evaluation report, and the 
passage of time, as it has been over three years since the 
veteran's last VA examination, a more contemporaneous VA 
audiological examination is needed.  

Finally, it appears as though the veteran was not informed of 
the requirements set forth in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As such, additional development in this regard is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his service-connected 
bilateral hearing loss disability.  The 
claims folder, including the most recent 
medical records, must be provided to the 
examiner for review, and the examiner 
should note that such review has occurred.  
All necessary studies or tests should be 
performed.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a SSOC to the veteran and 
his representative and afford the veteran 
the appropriate time period within which 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



